DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.
In order to facilitate communication with the Examiner and expedite the prosecution of the instant application the Applicant is requested to submit written authorization to authorize the USPTO to communicate via electronic mail.  The written authorization must be compliant with the language from MPEP § 502.03.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
	 This application claims benefits of priority from Provisional Application 62/925465 filed October 24,2019. 
	The effective date of the claims described in this application is October 24,2019.


Information Disclosure Statement
 The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.

There were no information disclosure statements filed with this application.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8,10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baribault (USPGPUB 2021/0028952) further in view of Basta (USPGPUB 2017/0295226) further in view of Schrager (USPGPB 2021/0036879)
Regarding Claim 1
Baribault Paragraph 17 disclosed a venue system being able to join a meeting offered by a meeting service for which the venue system itself is not native. Thus, the venue system might join into meetings offered by a variety of meeting services.
Baribault disclosed (re. Claim 1) a system for facilitating a meeting connection between a plurality of computing devices, comprising: a remote server configured to authenticate and manage connections between computing devices;(Baribault-Paragraph 24, Each online meeting service is responsible for authenticating and hosting all meeting participants, negotiating audio/video streaming between meeting participants)
 a visual interface for displaying shared content over a web browser; (Baribault-Paragraph 29, front-of-venue display shows the in-meeting experience, which might as an example consist of the video gallery of potentially remote participants, shared content (e.g., images, slide presentations, desktops, windows, video, electronic whiteboards, web pages )
receive a request from a first computing device to initiate a meeting to display shared content; (Baribault-Paragraph 49, interact with the online meeting service. These reasons range from controlling the mute state, controlling volume, adding participants, stopping or starting the in-venue camera, viewing content or sharing content)  establish a secure connection with the remote server; (Baribault-Paragraph 24, Each online meeting service is responsible for authenticating and hosting all meeting participants ) generate a unique internet address through which to display shared content; (Baribault-Paragraph 45, automatically generating a join URL thereby enabling joining of a meeting ) receive an indication of a request at the unique internet address, from a second computing device, to join the meeting, (Baribault-Paragraph 38, joining operation 310 is begun by accessing a pattern associated with a join URL received by the venue system )   ; authenticate the credentials at the remote server;(Baribault-Paragraph 48, authentication may be requested at this step to log the user into the online meeting service provider)   

While Baribault substantially disclosed the claimed invention Baribault does not disclose (re. Claim 1) facilitating a peer-to-peer connection between a plurality of computing devices and 
a hardware appliance in network communication with the remote server, the hardware appliance comprising a processor and a memory having instructions stored thereon to execute a software application causing the hardware appliance to at least:  
  receive an indication of a request, from a second computing device, to join the meeting, wherein the request includes credentials from the second device;  

Basta Figure 3 Paragraph 50 disclosed wherein an instance of the metadata API 114.sub.3 can operate on the collaboration server 252 to, in part, enable the user devices to access the metadata 116.sub.3 stored in one or more storage facilities in the storage devices 220.
Basta disclosed (re. Claim 1) facilitating a peer-to-peer connection between a plurality of computing devices .(Basta-Paragraph 43, a cloud-based content management environment 202 to establish certain peer-to-peer connections (e.g., peer-to-peer connection 238)) 
 
Basta disclosed (re. Claim 1) a hardware appliance in network communication with the remote server,( Basta-Figure 3 Paragraph 50, an instance of the metadata API 114.sub.3 can operate on the collaboration server 252 to, in part, enable the user devices to access the metadata 116.sub.3 stored in one or more storage facilities in the storage devices 220.)  the hardware appliance comprising a processor and a memory having instructions stored thereon to execute a software application causing the hardware appliance to at least:  receive an indication of a request  , from a second computing device, to join the meeting, wherein the request includes credentials from the second device (Basta-Paragraph 77, machine (e.g., user device 202.sub.FN) receiving the offer can accept the offer … If the offer is accepted, the user device 202.sub.FN might further generate attributes (e.g., the “from” machineID, the local_offer attribute, etc.) characterizing a pending connection to be stored in a local instance of pending connections 512 (see operation 546). A connect command having, for example, the local_offer attribute in the payload can then be sent to the leader (see message 544) to be forwarded to the connection requester (see message 548). In this case, the received connect command can be verified ) 
Baribault and Basta are analogous art because they present concepts and practices regarding provisioning of virtual meetings.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Basta into Baribault.  The motivation for the said combination would have been to enable creating peer-to-peer collaborator networks using cloud-based metadata.
While Baribault-Basta substantially disclosed the claimed invention Baribault-Basta does not disclose (re. Claim 1) receive a request from a first computing device to initiate a meeting to display shared content; and display shared content via the visual interface, on the first computing device and the second computing device.
Schrager Paragraph 18 disclosed an e-meeting in the form of a Webinar is established as between a presenter and one or more live attendees. A display 100A of the presenter then may be shared in a user interface 170 of the Webinar within a display 100B for each of the live attendees by activating in control window 150, a request to share at least a portion of the display 100A. In this regard, the portion of the display can include a Web browser 140 in which a Web page is rendered as retrieved from a location 130 over the global Internet, for example in the form of a URL.
Schrager disclosed (re. Claim 1) receive a request from a first computing device to initiate a meeting to display shared content; (Schrager-Paragraph 18, e-meeting in the form of a Webinar is established as between a presenter and one or more live attendees… activating in control window 150, a request to share at least a portion of the display 100A  ) 
and display shared content via the visual interface, on the first computing device and the second computing device. (Schrager-Paragraph 18, portion of the display can include a Web browser 140 in which a Web page is rendered as retrieved from a location 130 over the global Internet, for example in the form of a URL )

Baribault,Basta and Schrager are analogous art because they present concepts and practices regarding provisioning of virtual meetings.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Schrager into Baribault-Basta.  The motivation for the said combination would have been to enable sharing a display of the presenter in the user interface of the live attendee and detecting in the display a content portion and matching the content portion to one of a multiplicity of rules. In this way, interactivity can be selectively encouraged amongst the attendees of a Webinar without requiring the attendees and the presenter to manually provoke specific interactivity or to maintain an awareness of the specific applications available for use for the purpose of interactivity in a Webinar. (Schrager-Paragraph 17)
Regarding Claim 11
 Claim 11 (re. method) recites substantially similar claim limitations as Claim 1.  Claim 11 is rejected on the same basis as Claim 1.
Regarding Claim 2
Baribault-Basta-Schrager disclosed (re. Claim 2) receiving content from each computing device at the meeting, the content comprising at least one of audio and visual content; (Schrager-Paragraph 19, in response to the sharing of the portion of the display, rule driven interaction logic 165 identifies within the shared portion, the specific content of the address 130. For instance, the logic 165 either parses text within the shared portion in order to extract the specific content, identifies imagery associated with the specific content… the filtered ones of the rules 160A, 160B, 160C are then executed so as to trigger one or more actions in the display 100B of each of the live attendees, Paragraph 22, when managing delivery of a Webinar 230, the e-meeting server 240 transmits over computer communications network 215 content provided by the presenter, such as audio content, video content, shared screen content and the like, to a user interface 225 of each live attendee as provided in a corresponding client computing device 220.) compiling the content from each computing device into a composite view comprising thumbnails displaying content from each computing device; (Schrager-Figure 1, box 155 170,180, and 190) and displaying the composite view on a display of each computing device.(Schrager-Figure 1, Paragraph 22, when managing delivery of a Webinar 230, the e-meeting server 240 transmits over computer communications network 215 content provided by the presenter, such as audio content, video content, shared screen content and the like, to a user interface 225 of each live attendee as provided in a corresponding client computing device 220)

Regarding Claim 3
Baribault-Basta-Schrager disclosed (re. Claim 3) wherein the content is at least one of: a live video, a screen share, an image, and an input from a peripheral device.(Schrager- Paragraph 22, when managing delivery of a Webinar 230, the e-meeting server 240 transmits over computer communications network 215 content provided by the presenter, such as audio content, video content, shared screen content and the like, to a user interface 225 of each live attendee as provided in a corresponding client computing device 220) 

Regarding Claim 4
Baribault-Basta-Schrager disclosed (re. Claim 4) wherein the peripheral device is at least one of a microphone, a video camera, a document camera, and an audio output. (Baribault-Paragraph 49, interact with the online meeting service. These reasons range from controlling the mute state, controlling volume, adding participants, stopping or starting the in-venue camera, viewing content or sharing content)  

Regarding Claim 5
Baribault-Basta-Schrager disclosed (re. Claim 5) wherein the composite view is dynamically modifiable at each computing device.(Baribault-Paragraph 49, While in the meeting hosted by a non-native online meeting service, the user will need to interact with the non-native online meeting service… changing the layout of the meeting experience ) 

Regarding Claim 6,17
Baribault-Basta-Schrager disclosed (re. Claim 6,17) wherein the shared content comprises at least one of: a desktop, an application window, a browser tab, a screen share, a portion of a display, input from a peripheral, and a user-selected portion of a display. (Schrager- Paragraph 22, when managing delivery of a Webinar 230, the e-meeting server 240 transmits over computer communications network 215 content provided by the presenter, such as audio content, video content, shared screen content and the like, to a user interface 225 of each live attendee as provided in a corresponding client computing device 220)

Regarding Claim 7
Baribault-Basta-Schrager disclosed (re. Claim 7) wherein the server is a cloud server, hosted over one or more local or remote networks.(Baribault-Paragraph 24, a cloud-based meeting service)

Regarding Claim 8,18
Baribault-Basta-Schrager disclosed (re. Claim 8,18) wherein the credentials comprise at least one of a username, a password, an access token, a unique meeting code, a device identifier, and a PIN. (Basta-Paragraph 77, machine (e.g., user device 202.sub.FN) receiving the offer can accept the offer … If the offer is accepted, the user device 202.sub.FN might further generate attributes (e.g., the “from” machineID, the local_offer attribute, etc.) characterizing a pending connection to be stored in a local instance of pending connections 512 (see operation 546). A connect command having, for example, the local_offer attribute in the payload can then be sent to the leader (see message 544) to be forwarded to the connection requester (see message 548). In this case, the received connect command can be verified )
Regarding Claim 10
Baribault-Basta-Schrager disclosed (re. Claim 10. The system of claim 1, wherein the remote server manages user authentication, session management, and event logging for a plurality of hardware appliances. (Baribault-Paragraph 24, Each online meeting service is responsible for authenticating and hosting all meeting participants, negotiating audio/video streaming between meeting participants)
Regarding Claim 12
Baribault-Basta-Schrager disclosed (re. Claim 12) granting the first computing device authority to associate the hardware appliance to a user account, (Baribault-Figure 6A, personal link name ) and designate a user associated with a computing device, privilege to connect with the hardware appliance via the unique internet address.(Baribault-Paragraph 38, the join URL might have certain recognizable patterns for each of the meeting services. For instance, the host, subdomain, domain name, and/or path of the join URL might have particular patterns or identities depending on the meeting service, Paragraph 45, generating a join URL by using a meeting identifier, thereby enabling joining of a meeting using just a meeting identifier in accordance with the principles described herein; In particular, the client application accesses a meeting identifier provided by a user (act 501), accesses an identity of a meeting service provider associated with the meeting identifier (act 502), and automatically generates the join URL using the meeting identifier and the identity of the meeting provider (act 503). ) 

Regarding Claim 13
Baribault-Basta-Schrager disclosed (re. Claim 13) wherein all communication between the first computing device and second computing device is routed through the hardware appliance.(Basta-Paragraph 49, environment 300 can comprise at least one instance of the collaboration server 252 and the at least one instance of the storage devices 220. The servers and storage devices shown in environment 300 can represent any single computing system with dedicated hardware and software ) 

Regarding Claim 14
Baribault-Basta-Schrager disclosed (re. Claim 14) wherein the common visual interface displays a composite view of shared content from each computing device in the meeting. (Schrager-Figure 1, box 155 170,180, and 190)

Regarding Claim 15
Baribault-Basta-Schrager disclosed (re. Claim 15) the common visual interface displays a composite view of shared content from a designated computing device in the meeting. (Schrager-Figure 1, box 155 170,180, and 190)

Regarding Claim 16
Baribault-Basta-Schrager disclosed (re. Claim 16) at each computing device, dynamically moving and/or resizing displayed content on the common visual interface. (Baribault-Paragraph 49, While in the meeting hosted by a non-native online meeting service, the user will need to interact with the non-native online meeting service… changing the layout of the meeting experience )

Regarding Claim 19
Baribault-Basta-Schrager disclosed (re. Claim 19) wherein authentication is restricted based on user name, user type, a meeting start time, lock status, device permissions, user permissions, and meeting permissions.(Basta-Paragraph 59, If a peer-to-peer connection between the subject peer machine (e.g., machineID associated with follower_lock) and the leader machine (e.g., machineID associated with leader_candidate) is not established a certain duration (e.g., 5 seconds) following offer_acceptance (see “No” path of decision 418), then the process can return to state S0 ) 

Regarding Claim 20
Baribault-Basta-Schrager disclosed (re. Claim 20) the common visual interface is displayed via a web browser.(Baribault-Paragraph 20, the client application causes the display of the venue system to show a browser for rendering content of the joined meeting rendered by the native web application.  ) 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baribault (USPGPUB 2021/0028952) further in view of Basta (USPGPUB 2017/0295226) further in view of Schrager (USPGPB 2021/0036879) further in view of Lau (USPGPUB 2020/0126513) 

Regarding Claim 9
While Baribault-Basta-Schrager substantially disclosed the claimed invention Baribault-Basta-Schrager does not disclose (re. Claim 9) wherein communications between the hardware appliance and the remote server are encrypted.
Lau Paragraph 50 disclosed wherein the communications between the cloud computing environment 108 (and its associated components) and the computing devices 102 can be encrypted to provide secure communications. For example, the protocols used between the cloud computing environment components and the computing devices can be transmitted using encrypted and/or secure communications, such as the WSS protocol and HTTPS as discussed above. As another example, stored data (e.g., in database 210, in the application servers 208, etc.) can be encrypted when stored, and transmitted via secure communications protocols.
Lau disclosed (re. Claim 9) wherein communications between the hardware appliance and the remote server are encrypted.(Lau-Paragraph 50, the communications between the cloud computing environment 108 (and its associated components) and the computing devices 102 can be encrypted to provide secure communications. For example, the protocols used between the cloud computing environment components and the computing devices can be transmitted using encrypted and/or secure communications, such as the WSS protocol and HTTPS as discussed above. As another example, stored data (e.g., in database 210, in the application servers 208, etc.) can be encrypted when stored, and transmitted via secure communications protocols. )
Baribault,Basta and Lau are analogous art because they present concepts and practices regarding provisioning of virtual meetings.  At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine Lau into Baribault-Basta.  The motivation for the said combination would have been to enable an organization to maintain a private data server. The data server can be associated with a tile while allowing the organization to maintain the private data server within the organization. For example, to expose data from the private data server to a tile, the platform can provide an agent that runs on the private data server that facilitates sending the data to a tile. Since such data may be sensitive and/or confidential, the platform can provide various security measures to control access to the data. For example, the platform can be configured to only allow access to authenticated users, to encrypt the data, and/or the like, in order to maintain the security of the data. (Lau-Paragraph 69)


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444